          Case 1:20-cv-06565-AJN Document 4 Filed 08/18/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         

 Rudy Vladimir Funes Canas,

                        Petitioner,
                                                                                 20-cv-6565 (AJN)
                –v–
                                                                                      ORDER
 Thomas Decker, et al.,

                        Respondents.



ALISON J. NATHAN, District Judge:

       The parties are directed to meet and confer regarding a briefing schedule for Petitioner’s
Application for Order to Show Cause, Preliminary Injunction, and Temporary Restraining Order
filed August 18, 2020. The parties shall file a joint letter with the Court no later than August 19,
2020, with a proposed briefing schedule. If the parties are unable to agree on a proposed briefing
schedule, the joint letter shall state the basis for the disagreement and include a proposed briefing
schedule from each side.

       SO ORDERED.


Dated: August 18, 2020                               __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge




                                                 1
